Exhibit 10.1

FOURTH AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of
December 11, 2015 (this “Amendment”), to the Receivables Purchase Agreement,
dated as of January 10, 2013, as amended by the First Amendment to Receivables
Purchase Agreement, dated as of August 20, 2013, the Second Amendment to
Receivables Purchase Agreement, dated as of December 13, 2013 and the Third
Amendment to Receivables Purchase Agreement, dated as of December 12, 2014 (as
so amended, and as otherwise modified, supplemented, amended or amended and
restated from time to time, the “Agreement”), each by and among TARGA
RECEIVABLES LLC, as seller (the “Seller”), TARGA RESOURCES PARTNERS LP
(“Targa”), as servicer (in such capacity, together with its successors and
permitted assigns in such capacity and any successor servicer designated in
accordance with the terms of the Agreement, the “Servicer”), the various CONDUIT
PURCHASERS party thereto from time to time, the various COMMITTED PURCHASERS
party thereto from time to time, the various PURCHASER AGENTS party thereto from
time to time, the various LC Participants party thereto from time to time, and
PNC BANK, NATIONAL ASSOCIATION, as administrator (in such capacity, together
with its successors and assigns in such capacity, the “Administrator”) and as LC
BANK, is by and among the parties listed above. Unless otherwise defined in this
Amendment, capitalized terms shall have the meanings assigned to such terms in
the Agreement.

R E C I T A L S

WHEREAS, subject to the terms hereof, the parties to the Agreement wish to make
certain amendments to the Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1. Amendments to the Agreement.

1.1. Clause (b) of Section 1.2 of the Agreement is hereby amended and restated
to read as follows:

(b) On the date of each Funded Purchase pursuant to Section 1.1(a), each
applicable Conduit Purchaser or Committed Purchaser, as the case may be, shall,
upon satisfaction of the applicable conditions set forth in Section 2 of Exhibit
II, make available to the Administrator at the account specified by the
Administrator in same day funds, an amount equal to the portion of



--------------------------------------------------------------------------------

Capital with regard to the Purchased Interest then required to be funded by such
Purchaser pursuant to Section 1.1(a). The Administrator shall make an amount
equal to the portion of Capital with regard to the Purchased Interest then
required to be funded by the Purchasers hereunder available to the Seller at the
Administration Account.

1.2. Section 1.4 of the Agreement is hereby amended as follows:

(a) Clause (b)(ii) shall be amended and restated in its entirety to read as
follows:

(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of such
Collections. Such remainder shall, to the extent representing a return of the
Aggregate Capital, ratably, according to each Purchaser’s Capital, be
automatically reinvested in Pool Receivables and the Related Rights; provided,
that if the Purchased Interest would exceed 100%, then the Servicer shall not
remit such remainder to the Seller or reinvest it, but shall set aside and hold
(or cause the Seller to set aside and hold) in trust for the benefit of the
Purchasers (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) a portion of such Collections
that, together with the other Collections set aside pursuant to this clause
(ii), shall equal the amount necessary to reduce the Purchased Interest to 100%
(determined as if such Collections set aside had been applied to reduce the
Aggregate Capital and then, if applicable, to cash collateralize the LC
Participation Amount, at such time), which amount shall be deposited into the
account of the Administrator for the ratable benefit of the Purchasers (to be
deposited by the Administrator in each Purchaser Agent’s account (for the
benefit of its related Purchasers)) or to the LC Collateral Account on the next
Settlement Date in accordance with Section 1.4(c); provided, further, that in
the case of any Purchaser that has provided notice (an “Exiting Notice”) to its
Purchaser Agent of its refusal, pursuant to Section 1.22, to extend its
Commitment hereunder (an “Exiting Purchaser”), then, such Collections shall not
be reinvested and shall instead be held in trust for the benefit of such
Purchaser and applied in accordance with clause (iii) below,

 

-2-



--------------------------------------------------------------------------------

(b) The first sentence of clause (c) shall be amended and restated to read as
follows:

The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d) below, deposit into an account designated for each Purchaser by
its Purchaser Agent, on each Settlement Date, Collections held for such
Purchaser pursuant to Sections 1.4(b)(i), (ii) and (iii) and Section 1.4(f),
provided, however, that to the extent any payments of Capital are required to be
paid to the Administrator for the benefit of the Purchaser Agents pursuant to
the foregoing sections, the Servicer shall pay such amounts to the
Administrator.

(c) The first sentence of clause (d) appearing before clause (d)(i) shall be
amended and restated to read as follows:

The Servicer shall distribute the amounts described in Section 1.4(b) (to the
extent not already distributed pursuant to Section 1.4(b)) on each Settlement
Date, as follows:

(d) Paragraph second of clause (d)(ii) shall be amended and restated to read as
follows:

second, to the Administrator for the ratable benefit of each Purchaser (to be
distributed by the Administrator to each Purchaser Agent ratably (based on the
aggregate of the Capital of each Purchaser in such Purchaser Agent’s Purchaser
Group) (for the benefit of the relevant Purchasers within such Purchaser Agent’s
Purchaser Group)) in payment in full of (x) if such day is a Termination Day,
each Purchaser’s Capital, (y) if such day is not a Termination Day, the amount
necessary to reduce the Purchased Interest to 100% or (z) if such day is not a
Termination Day but is a day on which the Commitment of an Exiting Purchaser
terminates, an amount equal to the Exiting Purchaser’s ratable share of the
Collections set aside pursuant to Section 1.4(b)(iii) based on its Capital
(determined as if such Collections had been applied to reduce the Aggregate
Capital); it being understood that each Purchaser Agent shall distribute the
amounts described in clauses first and second of this clause (ii) to the
Purchasers within its Purchaser Group ratably (based on Discount and Fees and
Capital, respectively, owed to such Purchasers);

 

-3-



--------------------------------------------------------------------------------

(e) Clause (f)(iii) shall be amended and restated to read as follows:

(iii) the Servicer shall hold (or cause the Seller to set aside and hold) such
Collections in trust for the benefit of each Purchaser ratably according to its
Capital, for payment to the Administrator for the ratable benefit of each such
Purchaser on the date specified in the Paydown Notice (or such other date as
agreed to by the Administrator) and the Aggregate Capital (together with the
Capital of each Purchaser) shall be deemed reduced in the amount to be paid to
the Administrator for the ratable benefit of each such Purchaser only when in
fact finally so paid;

1.3. Section 1.5 of the Agreement is hereby amended and restated in its entirety
to read as follows:

Section 1.5 Fees. The Seller shall pay, or cause to be paid, to each Purchaser
Agent for the benefit of the Purchasers and Liquidity Providers in the related
Purchaser Group in accordance with the provisions set forth in Section 1.4(d)
certain fees in the amounts and on the dates set forth in the Fee Letter.

1.4. The Commitments of each Committed Purchaser set forth on the signature
pages to the Agreement are amended and restated in their entirety to be the
Commitments set forth on the signatures pages of such Committed Purchaser to
this Amendment.

1.5. The defined term “Eligible Receivable” appearing in Exhibit I to the
Agreement is hereby amended by amending and restating clauses (b) and (g) of
such definition to read as follows:

(b) that is denominated and payable in U.S. dollars, and the Obligor with
respect to which has been instructed to remit Collections in respect thereof to
a Lock-Box Account in the United States or any such other account consented to
by the Administrator in writing; provided that prior to April 11, 2016, Obligors
with respect to Pool Receivables originated by Targa Midstream Services LLC
shall not be required to deliver payments on such Pool Receivables to a Lock-Box
Account;

(g) that (i) is not the subject of any asserted dispute, offset, hold back,
defense, Adverse Claim or other claim except to the extent any of the foregoing
are included in the Contra Deduction Amount or (ii) is not, except in the case
of a Pool Receivable originated by Targa Gas Marketing LLC or Targa Midstream
Services LLC, a Net-Out Receivable;

 

-4-



--------------------------------------------------------------------------------

1.6. The defined term “Excess Concentration Amount” appearing in Exhibit I to
the Agreement is hereby amended by (a) deleting the “and” appearing at the end
of clause (ii) of such definition, (b) deleting the period appearing at the end
of clause (iii) of such definition and inserting “; and” in lieu thereof, and
(c) inserting a new clause (iv) which shall read as set forth below:

(iv) if no Level 1 Ratings Event has occurred and is continuing, the amount, if
any, by which (x) the Contra Deduction Amount determined pursuant to clause
(B) of the definition thereof as if a Level 1 Ratings Event has occurred and is
continuing on such day exceeds (y) 25% of the aggregate Outstanding Balance of
all Eligible Receivables.

1.7. The defined term “Facility Termination Date” appearing in Exhibit I to the
Agreement is hereby amended by deleting the date “December 11, 2015” therein and
replacing it with “December 9, 2016”.

1.8. The following defined terms appearing in Exhibit I to the Agreement are
hereby amended and restated to read as follows:

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchaser Agents
and the Purchasers), a Purchaser, Targa Gas Marketing LLC as contemplated in the
Targa Midstream Contribution Agreement, or the Seller as contemplated in the
Sale Agreement shall not constitute an Adverse Claim.

“Contra Deduction Amount” means, on any day, an amount equal to (A) $0 or
(B) after the occurrence and during the continuance of a Level 1 Ratings Event,
the sum of all amounts determined as follows: for each Obligor, the aggregate
amounts payable, if any, by the applicable Originator to such Obligor as of the
last day of the most recently ended Fiscal Month other than (i) any such amounts
payable subject to a Net-Out Agreement and (ii) any such amounts payable
asserted by such Obligor as an offset to the Outstanding Balance of Eligible
Receivables of such Obligor; provided, that if, at any time, the aggregate
amounts payable by the applicable Originator to

 

-5-



--------------------------------------------------------------------------------

such Obligor equal or exceed the Unsupported Outstanding Balance of Eligible
Receivables of such Obligor at such time, then the amount determined pursuant to
this defined term for such Obligor shall be the greater of (i) $0 and (ii) the
Unsupported Outstanding Balance of Eligible Receivables of such Obligor at such
time.

“Credit Sales” means, for any period, the aggregate initial principal balance of
Pool Receivables originated by the Originators during such period.

“Dilution” means the portion of any Pool Receivable which is (i) reduced or
cancelled as a result of any of the events described in Section 1.4(e)(i)(A) or
(ii) subject to any specific dispute, offset, counterclaim or defense whatsoever
(except the discharge in bankruptcy of the Obligor thereof).

“Fee Letter” means any one or more fee letter agreements among the Seller, the
Administrator and the Purchaser Agents as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“LIBOR Market Index Rate” means, for any day, the one-month rate per annum for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the applicable Purchaser Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes. Notwithstanding the foregoing, if the LIBOR Market Index Rate
as determined herein would be less than zero (0.00), such rate shall be deemed
to be zero percent (0.00%) for purposes of this Agreement.

“Originator” means each Person from time to time party to the Sale Agreement as
an Originator and, so long as the Targa Midstream Contribution Agreement is in
effect, Targa Midstream Services LLC.

“Purchase Limit” means $225,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or in

 

-6-



--------------------------------------------------------------------------------

connection with any Exiting Purchaser pursuant to Section 1.22, or increased
pursuant to Section 1.2(e) or (f). References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then outstanding Aggregate Capital plus the LC Participation Amount.

“Transaction Documents” means this Agreement, the Lock-Box Agreements, the Fee
Letter, the Sale Agreement, the Targa Midstream Contribution Agreement, the
Company Notes, the Letters of Credit, each Letter of Credit Reimbursement
Agreement and all other material certificates, instruments, reports, notices,
agreements and documents executed, delivered or filed under or in connection
with this Agreement, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

1.9. The following defined terms are hereby added to Exhibit I of the Agreement
in the appropriate alphabetical sequence to read as follows:

“Level 1 Ratings Event” means, with respect to the Servicer, (a) if the Servicer
has an issuer credit rating from Standard & Poor’s or a corporate family rating
from Moody’s, either (x) the Standard & Poor’s long-term “Issuer Rating” for the
Servicer is below BB- or (y) the “Moody’s Corp. Family Rating” for the Servicer
is below Ba3 or (b) if the Servicer does not have an issuer credit rating from
Standard & Poor’s or a corporate family rating from Moody’s, the long-term
unsecured credit rating from Standard & Poor’s for the Servicer (if available)
is below BB-, the long-term unsecured credit rating from Moody’s for the
Servicer (if available) is below Ba3 or the rating from such other ratings
source approved by the Administrator in writing is below such level agreed to in
writing by the Administrator.

“Level 2 Ratings Event” means, with respect to the Servicer, (a) if the Servicer
has an issuer credit rating from Standard & Poor’s or a corporate family rating
from Moody’s, either (x) the Standard & Poor’s long-term “Issuer Rating” for the
Servicer is reduced below B- or (y) the “Moody’s Corp. Family Rating” for the
Servicer is reduced below B3 or (b) if the Servicer does not have an issuer
credit rating from Standard & Poor’s or a corporate

 

-7-



--------------------------------------------------------------------------------

family rating from Moody’s, the long-term unsecured credit rating from
Standard & Poor’s for the Servicer (if available) is below B-, the long-term
unsecured credit rating from Moody’s for the Servicer (if available) is below B3
or the rating from such other ratings source approved by the Administrator in
writing is below such level agreed to in writing by the Administrator.

“Targa Midstream Contribution Agreement” means the Receivables Contribution
Agreement, dated as of December     , 2016, between Targa Midstream Services LLC
and Targa Gas Marketing LLC, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

1.10. Section 1 of Exhibit III to the Agreement is hereby amended by amending
and restating clause (l) to read as follows:

(l) Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended. The Seller is not a “covered fund”
under Section 13 of the U.S. Bank Holding Company Act of 1956, as amended, and
the applicable rules and regulations thereunder (the “Volcker Rule”). In
determining that Seller is not a “covered fund” under the Volcker Rule, the
Seller relies on the exemption from the definition of “investment company” set
forth in Section 3(c)(5) of the Investment Company Act and does not rely solely
on the exemption from the definition of “investment company” set forth in
Section 3(c)(1) and/or 3(c)(7) of the Investment Company Act.

1.11. Section 1 of Exhibit III to the Agreement is hereby amended by adding a
new clause (r) to read as follows:

(r) Liquidity Coverage Ratio. The Seller has not, does not and will not during
this Agreement (x) issue any obligations that (A) constitute asset-backed
commercial paper, or (B) are securities required to be registered under the
Securities Act of 1933 (the “33 Act”) or that may be offered for sale under
Rule 144A or a similar exemption from registration under the 33 Act or the rules
promulgated thereunder, or (y) issue any other debt obligations or equity
interest other than debt obligations substantially similar to the obligations of
the Seller under this Agreement that are

 

-8-



--------------------------------------------------------------------------------

(A) issued to other banks or asset-backed commercial paper conduits in privately
negotiated transactions, and (B) subject to transfer restrictions substantially
similar to the transfer restrictions set forth in this Agreement. The Seller
further represents and warrants that its assets and liabilities are consolidated
with the assets and liabilities of Targa for purposes of generally accepted
accounting principles.

1.12. Clause (a)(iv) of Section 3 of Exhibit III to the Agreement is hereby
amended and restated and as so amended and restated shall read as follows:

(iv) Perfection and Related Security. Appropriate financing statements are on
file in the proper filing office in the appropriate jurisdictions under
applicable Law in order to perfect (a) the contribution of certain Receivables
and Related Security from Targa Midstream Services LLC to Targa Gas Marketing
LLC pursuant to the Targa Midstream Contribution Agreement, (b) the sale and/or
contribution of Receivables and Related Security from the applicable Originator
to the Seller pursuant to the Sale Agreement and (c) the sale and security
interest in the Receivables and Related Security from the Seller to the
Administrator under this Agreement.

1.13. Clause (c) of Section 3 of Exhibit III to the Agreement is hereby amended
and restated and as so amended and restated shall read as follows:

(c) Priority. Other than the transfer of the Receivables to an Originator, the
Seller and the Administrator under the Targa Midstream Contribution Agreement
(if applicable), the Sale Agreement and this Agreement, respectively, and/or the
security interest granted to an Originator, the Seller and the Administrator
pursuant to the Targa Midstream Contribution Agreement, the Sale Agreement and
this Agreement, respectively, neither the Seller nor any Originator has pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables transferred or purported to be transferred under the Transaction
Documents, the Lock-Box Accounts or any subaccount thereof, except for any such
pledge, grant or other conveyance which has been released or terminated. No
effective financing statements against either the Seller or such Originator
include a description of collateral including Receivables transferred or
purported to be transferred under the Transaction

 

-9-



--------------------------------------------------------------------------------

Documents, the Lock-Box Accounts or any subaccount thereof, other than any
financing statement (i) relating to the contribution thereof by Targa Midstream
Services LLC to Targa Gas Marketing LLC under the Targa Midstream Contribution
Agreement, (ii) relating to the sale and/or contribution thereof by such
Originator to the Seller under the Sale Agreement, (iii) relating to the
security interest granted to the Administrator under this Agreement, or
(iv) that has been released or terminated.

1.14. Section 1(a)(ii) of Exhibit IV to the Agreement is hereby amended and
restated and as so amended and restated shall read as follows:

(ii) Information Packages, Weekly Reports and Daily Reports. As soon as
available and in any event not later than two Business Days prior to each
Settlement Date, an Information Package as of the last day of the most recently
completed Fiscal Month. If a Level 1 Ratings Event has occurred and is
continuing, as soon as available and in any event not later than the third
Business Day of each week, a Weekly Report as of the last day of the most
recently completed week. If a Level 2 Ratings Event has occurred and is
continuing, on each Business Day, a Daily Report as of the immediately preceding
Business Day.

1.15. Section 1(f)(i) of Exhibit IV to the Agreement is hereby amended and
restated and as so amended and restated shall read as follows:

(i) The Seller will instruct all Obligors to deliver payments on the Pool
Receivables to a Lock-Box Account or any such other account consented to by the
Administrator in writing if the Servicer fails to do so and, if an Obligor fails
to so deliver payments to a Lock-Box Account or such other account consented to
by the Administrator in writing, the Seller will use all reasonable efforts to
cause such Obligor to deliver subsequent payments on Pool Receivables to a
Lock-Box Account or such other account consented to by the Administrator in
writing if the Servicer fails to do so. If any such payments or other
Collections are received by the Seller, it shall hold such payments in trust for
the benefit of the Administrator, the Purchaser Agents and the Purchasers and
promptly (but in any event within two Business Days after receipt) remit such
funds into a Lock-Box Account. Notwithstanding the foregoing, prior to April 11,
2016, the Seller shall not be required to have instructed all Obligors to
deliver payments on the Pool Receivables that were originated by Targa Midstream
Services LLC to a Lock-Box Account.

 

-10-



--------------------------------------------------------------------------------

1.16. Section 2(a)(iii) of Exhibit IV to the Agreement is hereby amended and
restated and as so amended and restated shall read as follows:

(iii) Information Packages, Weekly Reports and Daily Reports. As soon as
available and in any event not later than two Business Days prior to each
Settlement Date, an Information Package as of the last day of the most recently
completed Fiscal Month. If a Level 1 Ratings event has occurred and is
continuing, as soon as available and in any event not later than the third
Business Day of each week, a Weekly Report as of the last day of the most
recently completed week. If a Level 2 Ratings Event has occurred and is
continuing, on each Business Day, a Daily Report as of the immediately preceding
Business Day.

1.17. Section 2(g)(i) of Exhibit IV to the Agreement is hereby amended and
restated and as so amended and restated shall read as follows:

(i) The Servicer will (on behalf of the Seller) instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account or any such other account
consented to by the Administrator in writing and, if an Obligor fails to so
deliver payments to a Lock-Box Account or such other account consented to by the
Administrator in writing, the Servicer will use all reasonable efforts to cause
such Obligor to deliver subsequent payments on Pool Receivables to a Lock-Box
Account or such other account consented to by the Administrator in writing. If
any such payments or other Collections are received by the Servicer, it shall
hold such payments in trust for the benefit of the Administrator, the Purchaser
Agents and the Purchasers and promptly (but in any event within two Business
Days after receipt) remit such funds into a Lock-Box Account. Notwithstanding
the foregoing, prior to April 11, 2016, the Servicer shall not be required to
have instructed all Obligors to deliver payments on the Pool Receivables that
were originated by Targa Midstream Services LLC to a Lock-Box Account.

Section 2. Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below)

 

-11-



--------------------------------------------------------------------------------

(unless any such representation or warranty expressly indicates it is being made
as of another specific date), both before and immediately after giving effect to
this Amendment.

Section 3. Agreement in Full Force and Effect, as Amended. All of the terms and
conditions of the Agreement shall remain in full force and effect, as amended by
this Amendment. All references to the Agreement in the Agreement or any other
document or instrument shall be deemed to mean the Agreement, as amended by this
Amendment. This Amendment shall not constitute a novation of the Agreement, but
shall constitute an amendment with respect thereto. The parties hereto agree to
be bound by the terms and obligations of the Agreement, as amended by this
Amendment, as though the terms and obligations of the Agreement were set forth
herein.

Section 4. Effectiveness. This Amendment shall become effective in accordance
with its terms as of the date hereof (the “Effective Date”) upon receipt by the
Administrator of:

(i) counterparts of this Amendment executed by the Seller, the Servicer, the
Administrator, each Purchaser Agent, each LC Bank and each Purchaser;

(ii) a duly executed copy of the Third Amended and Restated Fee Letter dated as
of the date hereof, together with payment of the fees required by the terms
thereof to be paid on the date hereof;

(iii) a duly executed copy of the Third Amendment to the Sale Agreement, dated
as of the date hereof; and

(iv) a duly executed copy of the Targa Midstream Contribution Agreement and each
document required to be delivered pursuant to Section 4.1 of the Targa Midstream
Contribution Agreement.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts (including
by way of facsimile or electronic transmission), each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument.

Section 6. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

 

-12-



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:  

/s/ Matthew J. Meloy

  Matthew J. Meloy   Senior Vice President, Chief Financial Officer and
Treasurer

 

Address:   1000 Louisiana, Suite 4300   Houston, Texas 77002   Attention: Senior
Vice President,   Chief Financial Officer and Treasurer   Telephone: (713)
584-1092   Facsimile: (713) 584-1523   Email: mmeloy@targaresources.com

 

[Signature Page to Fourth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

TARGA RESOURCES PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its
general partner By:  

/s/ Matthew J. Meloy

  Matthew J. Meloy   Executive Vice President, Chief Financial Officer and
Treasurer

 

Address:   1000 Louisiana, Suite 4300   Houston, Texas 77002   Attention:
Executive Vice President,   Chief Financial Officer and Treasurer   Telephone:
(713) 584-1092   Facsimile: (713) 584-1523   Email: mmeloy@targaresources.com

 

[Signature Page to Fourth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

THE PURCHASER GROUPS: PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the
PNC Purchaser Group By:  

/s/ Eric Bruno

  Name:  

Eric Bruno

  Title:  

Senior Vice President

 

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com

 

[Signature Page to Fourth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser By:  

/s/ Eric Bruno

  Name:  

Eric Bruno

  Title:  

Senior Vice President

 

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com     Commitment: $225,000,000

 

[Signature Page to Fourth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

/s/ Eric Bruno

  Name:  

Eric Bruno

  Title:  

Senior Vice President

 

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com

 

[Signature Page to Fourth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as the LC Bank By:  

/s/ Eric Bruno

  Name:  

Eric Bruno

  Title:  

Senior Vice President

 

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com LC Sublimit Commitment:
$100,000,000

 

[Signature Page to Fourth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]